PER CURIAM.
Evidence of similar facts is admissible for any purpose if relevant to any material issue, other than propensity or *599bad character, even though such evidence points to commission of another crime. Drake v. State, 400 So.2d 1217 (Fla.1981); Williams v. State, 110 So.2d 654 (Fla.1959); Section 90.404(2)(a), Florida Statutes (1982). Our review of the record also reveals that the State did in fact establish ownership and identity of the stolen property by competent, substantial evidence. Johnson v. State, 353 So.2d 889 (Fla. 3d DCA 1977). See also, State v. Fort, 380 So.2d 534 (Fla. 5th DCA 1980).
AFFIRMED.
GLICKSTEIN and WALDEN, JJ., concur.
ANSTEAD, C.J., dissents without opinion.